
	
		II
		112th CONGRESS
		1st Session
		S. 755
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Mr. Wyden (for himself,
			 Mr. Sessions, Mrs. McCaskill, Mr.
			 Thune, Mrs. Boxer, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow an offset against income tax refunds to pay for restitution and other
		  State judicial debts that are past-due.
	
	
		1.Short titleThis Act may be cited as the
			 Crime Victim Restitution and Court Fee
			 Intercept Act.
		2.Offset of restitution and other State
			 judicial debts against income tax refund
			(a)In generalSection 6402 of the Internal Revenue Code
			 of 1986 (relating to authority to make credits or refunds) is amended by
			 redesignating subsections (f) through (l) as subsections (g) through (m),
			 respectively, and by inserting after subsection (f) the following:
				
					(g)Collection of past-Due, legally enforceable
				restitution and other State judicial debts
						(1)In generalIn any State which wishes to collect
				past-due, legally enforceable State judicial debts, the chief justice of the
				State’s highest court shall designate a single State entity to communicate
				judicial debt information to the Secretary. In making such designation, the
				chief justice of the State's highest court shall select, whenever practicable,
				a relevant State official or agency responsible under State law for collecting
				the State's income tax or other statewide excise at the time of the
				designation. Upon receiving notice from a State designated entity that a named
				person owes a past-due, legally enforceable State judicial debt to or in such
				State, the Secretary shall, under such conditions as may be prescribed by the
				Secretary—
							(A)reduce the amount of any overpayment
				payable to such person by the amount of such State judicial debt;
							(B)pay the amount by which such overpayment is
				reduced under subparagraph (A) to such State designated entity and notify such
				State designated entity of such person’s name, taxpayer identification number,
				address, and the amount collected; and
							(C)notify the person making such overpayment
				that the overpayment has been reduced by an amount necessary to satisfy a
				past-due, legally enforceable State judicial debt.
							If an offset is made pursuant to a
				joint return, the notice under subparagraph (B) shall include the names,
				taxpayer identification numbers, and addresses of each person filing such
				return.(2)Priorities for offsetAny overpayment by a person shall be
				reduced pursuant to this subsection—
							(A)after such overpayment is reduced pursuant
				to—
								(i)subsection (a) with respect to any
				liability for any internal revenue tax on the part of the person who made the
				overpayment;
								(ii)subsection (c) with respect to past-due
				support;
								(iii)subsection (d) with respect to any
				past-due, legally enforceable debt owed to a Federal agency; and
								(iv)subsection (e) with respect to any
				past-due, legally enforceable State income tax obligations; and
								(B)before such overpayment is credited to the
				future liability for any Federal internal revenue tax of such person pursuant
				to subsection (b).
							If the Secretary receives notice from
				1 or more State designated entities of more than 1 debt subject to paragraph
				(1) that is owed by such person to such State agency or State judicial branch,
				any overpayment by such person shall be applied against such debts in the order
				in which such debts accrued.(3)Notice; consideration of
				evidenceRules similar to the
				rules of subsection (e)(4) shall apply with respect to debts under this
				subsection.
						(4)Past-due, legally enforceable State
				judicial debt
							(A)In generalFor purposes of this subsection, the term
				past-due, legally enforceable State judicial debt means a
				debt—
								(i)which resulted from a judgment or sentence
				rendered by any court or tribunal of competent jurisdiction which—
									(I)handles criminal or traffic cases in the
				State; and
									(II)has determined an amount of State judicial
				debt to be due; and
									(ii)which resulted from a State judicial debt
				which has been assessed and is past-due but not collected.
								(B)State judicial debtFor purposes of this paragraph, the term
				State judicial debt includes court costs, fees, fines,
				assessments, restitution to victims of crime, and other monies resulting from a
				judgment or sentence rendered by any court or tribunal of competent
				jurisdiction handling criminal or traffic cases in the State.
							(5)RegulationsThe Secretary shall issue regulations
				prescribing the time and manner in which State designated entities must submit
				notices of past-due, legally enforceable State judicial debts and the necessary
				information that must be contained in or accompany such notices. The
				regulations shall specify the types of State judicial monies and the minimum
				amount of debt to which the reduction procedure established by paragraph (1)
				may be applied. The regulations shall require State designated entities to pay
				a fee to reimburse the Secretary for the cost of applying such procedure. Any
				fee paid to the Secretary pursuant to the preceding sentence shall be used to
				reimburse appropriations which bore all or part of the cost of applying such
				procedure.
						(6)Erroneous payment to StateAny State designated entity receiving
				notice from the Secretary that an erroneous payment has been made to such State
				designated entity under paragraph (1) shall pay promptly to the Secretary, in
				accordance with such regulations as the Secretary may prescribe, an amount
				equal to the amount of such erroneous payment (without regard to whether any
				other amounts payable to such State designated entity under such paragraph have
				been paid to such State designated
				entity).
						.
			(b)Disclosure of return
			 informationSection
			 6103(l)(10) of the Internal Revenue Code of 1986 (relating to disclosure of
			 certain information to agencies requesting a reduction under subsection (c),
			 (d), (e), or (f) of section 6402) is amended by striking or (f)
			 each place it appears in the text and heading and inserting (f), or
			 (g).
			(c)Conforming amendments
				(1)Section 6402(a) of the Internal Revenue
			 Code of 1986 is amended by striking and (f) and inserting
			 (f), and (g).
				(2)Paragraph (2) of section 6402(d) of such
			 Code is amended by striking subsections (e) and (f) and
			 inserting subsections (e), (f), and (g).
				(3)Paragraph (3)(B) of section 6402(e) of such
			 Code is amended to read as follows:
					
						(B)before such overpayment is—
							(i)reduced pursuant to subsection (g) with
				respect to past-due, legally enforceable State judicial debts, and
							(ii)credited to the future liability for any
				Federal internal revenue tax of such person pursuant to subsection
				(b).
							.
				(4)Section 6402(h) of such Code, as so
			 redesignated, is amended by striking or (f) and inserting
			 (f), or (g).
				(5)Section 6402(j) of such Code, as so
			 redesignated, is amended by striking or (f) and inserting
			 , (f), or (g).
				(d)Effective
			 dateThe amendments made by
			 this Act shall apply to refunds payable for taxable years beginning after
			 December 31, 2010.
			
